EXHIBIT 10.53

MORGAN STANLEY

Certificate of Amendment for Certain Fiscal [    ] Annual Discretionary
Retention

Awards of Stock Units and Stock Options

This Certificate of Amendment sets forth amendments to certain Discretionary
Retention Awards of stock units and stock options that have been awarded under
Morgan Stanley equity compensation plans.1 Morgan Stanley has made these
amendments pursuant to its authority to amend outstanding awards under the
relevant plans. The amendments fall into two categories.

 

  •  

Certain of the amendments are intended to ensure that your awards comply with
the requirements of Section 409A of the Internal Revenue Code relating to the
taxation of deferred compensation. Stock units under Morgan Stanley equity
compensation plans are generally considered deferred compensation for purposes
of Section 409A, and stock options could be considered deferred compensation if
they did not meet the requirements of Section 409A. If your awards did not
comply with Section 409A, you could be required to recognize income before your
stock units convert to shares of Morgan Stanley common stock or before you
exercise your stock options, and you could incur interest and additional taxes.

 

  •  

Morgan Stanley has introduced certain other amendments to outstanding awards of
stock units and stock options that provide enhanced benefits to you upon certain
terminations of employment.

This Certificate of Amendment applies to awards for the fiscal year ended
November 30, [    ] (“Fiscal Year [    ]”).

This Certificate of Amendment applies only to your Fiscal Year [    ] award. You
may have other Morgan Stanley equity awards. You will receive a separate
certificate of amendment setting forth the Section 409A amendments applicable to
such other awards.

 

I. TERMS OF STOCK OPTIONS

The section of your Fiscal Year [    ] Award Certificate entitled “Special
Provision for Executive Officers” is deleted in its entirety.2

 

1

For certain years or certain participants, awards may consist exclusively of
stock units or stock options. In such cases, only the provisions of this form of
Award Certificate that relate to the type of award granted will be included.

2

Does not apply for certain years or certain participants.

 

- 1 -



--------------------------------------------------------------------------------

II. TERMS OF STOCK UNITS

 

  A. Accelerated conversion

A new subsection (c) is added to the section of your Fiscal Year [    ] Award
Certificate entitled “Vesting schedule and conversion” as follows.

“(c) Accelerated conversion. Morgan Stanley shall have no right to accelerate
the conversion of any of your stock units, except to the extent that such
acceleration is not prohibited by Section 409A and would not result in your
being required to recognize income for United States federal income tax purposes
before your units convert to shares of Morgan Stanley common stock or your
incurring additional tax or interest under Section 409A. If any stock units are
converted to shares of Morgan Stanley common stock prior to the Scheduled
Conversion Date pursuant to this subsection (c), these shares may not be
transferable and may remain subject to applicable vesting, cancellation and
withholding provisions, as determined by Morgan Stanley. [The shares delivered
upon conversion of stock units pursuant to Section 2(b) will not be subject to
any transfer restrictions, other than those that may arise under the securities
laws or the Firm’s policies, or to cancellation under the circumstances set
forth in Section 15(c) [which, as renumbered, is the section of your Covered
Award Certificates entitled “Cancellation of awards under certain
circumstances”]]3”

 

  B. Special Provision for certain employees

The section of your Fiscal Year [    ] Award Certificate entitled “Special
provisions for certain employees” is amended in its entirety to read as follows.

“Special provision for certain employees.

Notwithstanding the other provisions of this Award Certificate, the conversion
of your vested stock units into Morgan Stanley common stock will be deferred if,
at the time scheduled for conversion (whether on the Scheduled Conversion Date
or some other time), Morgan Stanley considers you to be one of its executive
officers and your compensation may not be fully deductible by virtue of
Section 162(m) of the Internal Revenue Code. This deferral will continue until
your Separation from Service, and your vested stock units will convert to Morgan
Stanley common stock upon your Separation from Service.”

 

  C. Dividend equivalent payments

The second paragraph of the section of your Fiscal Year [    ] Award Certificate
entitled “Dividend equivalent payments” is amended in its entirety to read as
follows.

 

3

Bracketed text does not apply for certain years or certain participants.

 

- 2 -



--------------------------------------------------------------------------------

“Morgan Stanley will decide on the form of payment and may pay dividend
equivalents in shares of Morgan Stanley common stock, in cash or in a
combination thereof. Morgan Stanley will pay the dividend equivalent when it
pays the corresponding dividend on its common stock. Because dividend equivalent
payments are considered part of your compensation for income tax purposes, they
will be subject to applicable tax and other withholding obligations.”

 

  D. Specified Employees

A new section entitled “Specified Employees” is inserted into your Fiscal Year
[    ] Award Certificate. The new section is inserted following the section
entitled “Change in Control and Change in Ownership” and reads in its entirety
as follows:

“Specified Employees.

Notwithstanding any other terms of this Award Certificate, if Morgan Stanley
considers you to be one of its “specified employees” as defined in Section 409A
at the time of your Separation from Service, the conversion of any of your stock
units that otherwise would convert upon your Separation from Service (including,
without limitation, stock units whose conversion was deferred due to
Section 162(m) of the Internal Revenue Code, as provided in [the section of the
Award Certificate entitled “Special provisions for certain employees”]) will be
delayed for six months after your Separation from Service, and such stock units
will convert to Morgan Stanley common stock on the first business day following
the date that is six months after your Separation from Service; provided,
however, that in the event that your death, your Governmental Service
Termination or your employment at a Governmental Employer following your
termination of employment with the Firm under circumstances set forth in
[paragraph (b) of the section of your Award Certificate entitled “Governmental
Service”] occurs at any time after the Date of the Award, payment will be made
in accordance with [the sections of your Award Certificate entitled “Death
during Employment”, “Death after termination of Employment” or “Governmental
Service”], as applicable.”

 

III. GENERAL TERMS OF STOCK UNITS AND STOCK OPTIONS

 

  A. Death during Employment

The first paragraph of subsection (a) of the section of your Fiscal Year [    ]
Award Certificate entitled “Death, Disability and Full Career Retirement” is
amended in its entirety to read as follows.

“(a) Death during Employment. If your Employment terminates due to death, all of
your unvested stock units and unvested stock options will vest on the date of
your death. Your stock units will convert to shares of Morgan Stanley common
stock and be delivered to the beneficiary you have designated pursuant to [the

 

- 3 -



--------------------------------------------------------------------------------

section of your Award Certificate entitled “Designation of a beneficiary”] upon
your death, provided that your estate or beneficiary notifies the Firm of your
death within 60 days following your death. Your stock options will remain
outstanding until the Expiration Date, and your beneficiary or the legal
representative of your estate, as applicable, may exercise them until the
Expiration Date.”

 

  B. Death after termination of Employment

The first paragraph of subsection (b) of the section of your Fiscal Year [    ]
Award Certificate entitled “Death, Disability and Full Career Retirement” is
amended in its entirety to read as follows.

“(b) Death after termination of Employment. If you die after the termination of
your Employment any vested stock units that you held at the time of your death
will convert to shares of Morgan Stanley common stock and be delivered to the
beneficiary you have designated pursuant to [the section of your Award
Certificate entitled “Designation of a beneficiary”] or the legal representative
of your estate, as applicable, upon your death, provided that your estate or
beneficiary notifies the Firm of your death within 60 days following your death.
Any unvested stock options that you held at the time of your death will vest on
the date of your death, and your beneficiary or the legal representative of your
estate, as applicable, may exercise such vested stock options (and any of your
stock options that were vested as of your termination date) after your death to
the extent and for the period of time that you would have been permitted to
exercise your stock options at the time of your death.”

 

  C. Governmental Service

A new section entitled “Governmental Service” is inserted into your Fiscal Year
[    ] Award Certificate. The new section is inserted between the sections
entitled “Involuntary termination by the Firm” and “Change in Control and Change
in Ownership” and reads in its entirety as follows:

“(a) General treatment of awards upon Governmental Service Termination. If your
Employment terminates in a Governmental Service Termination and not involving a
cancellation event set forth in [the section of your Award Certificate entitled
“Cancellation of awards under certain circumstances”] then, provided that you
sign an agreement satisfactory to the Firm relating to your obligations pursuant
to subsection (c) of this Section entitled “Governmental Service”, all of your
unvested stock units and stock options will vest on the date of your
Governmental Service Termination. Your vested stock units will convert to shares
of Morgan Stanley common stock on the date of your Governmental Service
Termination. The transfer restrictions set forth in this Award Certificate will
no longer apply to your Option Shares,4 and your stock options will expire on

 

4 Referred to as “Net Option Shares” in awards for certain years or certain
participants.

 

- 4 -



--------------------------------------------------------------------------------

the date otherwise provided for in [the section of your Award Certificate
entitled “Expiration date”] or [the section of your Award Certificate entitled
“Death, Disability and Full Career Retirement”], as applicable; provided,
however, that Morgan Stanley will cancel any of your stock options at an earlier
date upon your written request.

(b) General treatment of vested awards upon acceptance of employment at a
Governmental Employer following termination of Employment. If your Employment
terminates other than in a Governmental Service Termination and not involving a
cancellation event and, following your termination of Employment, you accept
employment with a Governmental Employer, then, provided that you sign an
agreement satisfactory to the Firm relating to your obligations pursuant to
subsection (c) of this Section entitled “Governmental Service”, all of your
outstanding vested stock units will convert to shares of Morgan Stanley common
stock, and the transfer restrictions set forth in this Award Certificate will no
longer apply to your Option Shares, upon your commencement of such employment,
provided you present the Firm with satisfactory evidence demonstrating that as a
result of such employment the divestiture of your continued interest in Morgan
Stanley equity awards or continued ownership of Morgan Stanley common stock is
reasonably necessary to avoid the violation of U.S. federal, state or local or
foreign ethics law or conflict of interests law applicable to you at such
Governmental Employer.

(c) Repayment obligation. If you engage in any activity constituting a
cancellation event set forth in [the section of your Award Certificate entitled
“Cancellation of awards under certain circumstances”] within the applicable
period of time that would have resulted in cancellation of all or a portion of
your stock units (had they not converted to shares pursuant to subsections
(a) and (b) above), stock options or Option Shares, you will be required to pay
to Morgan Stanley an amount equal to (i) the number of stock units that would
have been canceled upon the occurrence of such cancellation event, multiplied by
the fair market value, determined using a valuation methodology established by
Morgan Stanley, of Morgan Stanley common stock on the date your stock units
converted to shares of Morgan Stanley common stock plus (ii) the difference
between the fair market value of the shares issued upon exercise of any such
options (determined as of the date of exercise using a methodology approved by
the Firm) and the aggregate exercise price of such options, plus (iii) interest
on the amounts described in (i) and (ii) at the average rate of interest Morgan
Stanley paid to borrow money from financial institutions during the period from
the date of such conversion or exercise, as applicable, through the date
preceding the payment date.”

 

  D. Change in Control and Change in Ownership

The sentence in the section of your Fiscal Year [    ] Award Certificate
entitled “Change in Control and Change in Ownership” that states that your stock
units will convert to shares of Morgan Stanley common stock as soon as
practicable after a Change in Ownership is amended in its entirety to read as
follows.

 

- 5 -



--------------------------------------------------------------------------------

“Your stock units will convert to shares of Morgan Stanley common stock upon a
Change in Ownership.”

 

  E. Satisfaction of obligations

Subsection (a) of the section of your Fiscal Year [    ] Award Certificate
entitled “Satisfaction of obligations” is amended in its entirety to read as
follows.

“Upon exercise of stock options, Morgan Stanley may withhold a number of shares
sufficient to satisfy any obligation that you owe to the Firm and any tax or
other withholding obligations. Morgan Stanley may not withhold shares upon
conversion of stock units, and may not withhold the payment of dividend
equivalents on your stock units or subject dividend equivalents to deferral, to
satisfy obligations that you owe to the Firm except (i) to the extent authorized
under [the sections of your Award Certificate entitled “Dividend equivalent
payments” and “Tax and other withholding obligations”], relating to tax and
other withholding obligations or, otherwise, (ii) to the extent such withholding
is not prohibited by Section 409A and would not cause you to recognize income
for United States federal income tax purposes prior to the time of conversion of
your stock units or to incur interest or additional tax under Section 409A.”

In addition, subsection (c) of such section (but not the text following
subsection [ ], which text begins “Morgan Stanley’s determination of the amount
…”) is deleted.

 

 

F.

Ownership and possession5

The last sentence of subsection (a) of the section of your Fiscal Year [    ]
Award Certificate entitled “Ownership and possession” is deleted.

 

  G. Rule of construction for timing of conversion

A new section entitled “Rule of construction for timing of conversion” is
inserted following the section entitled “Governing law.” The new section reads
in its entirety as follows.

“Whenever this Award Certificate provides for your stock units to convert to
shares on the Scheduled Conversion Date or upon a different specified event or
date, such conversion will be considered to have been timely made, and neither
you nor any of your beneficiaries or your estate shall have any claim against
the Firm for damages based on a delay in payment, and the Firm shall have no
liability to you (or to any of your beneficiaries or your estate) in respect of
any such delay, as long as payment is made by December 31 of the year in which
occurs the applicable Scheduled Conversion Date or such other specified event or
date or, if later, by the 15th day of the third calendar month following such
specified event or date.”

 

5

Does not apply for certain years or certain participants.

 

- 6 -



--------------------------------------------------------------------------------

  H. Defined terms

 

  1. Change in Ownership6

For purposes of the stock units included in your Covered Awards, a new
definition of “Change in Ownership” is inserted as follows. The original
definition of “Change in Ownership” set forth in your Covered Award Certificates
continues to apply for purposes of the stock options included in such awards.

“A “Change in Ownership” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (i) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (ii) any group of employees holding shares
subject to agreements relating to the voting of such shares, (iii) Morgan
Stanley or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act), (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (v) a corporation owned, directly or indirectly,
by stockholders of Morgan Stanley in substantially the same proportions as their
ownership of Morgan Stanley, is or becomes the beneficial owner, directly or
indirectly, of securities of Morgan Stanley (not including in the securities
beneficially owned by such person(s) any securities acquired directly from
Morgan Stanley or its affiliates other than in connection with the acquisition
by Morgan Stanley or its affiliates of a business) representing more than 50% of
either the total fair market value or total voting power of the stock of Morgan
Stanley;

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements, provided that immediately following such merger or consolidation

 

6 Does not apply for certain years or certain participants.

 

- 7 -



--------------------------------------------------------------------------------

the stockholders of the other corporation or other entity own securities
representing more than 50% of the total voting power of Morgan Stanley stock (or
if Morgan Stanley is not the surviving entity of such merger or consolidation,
securities representing more than 50% of the total voting power of the stock of
such surviving entity), but not counting for purposes thereof any shares of
Morgan Stanley stock that such stockholders owned immediately prior to such
merger or consolidation (or if Morgan Stanley is not the surviving entity of
such merger or consolidation, not counting any securities of the surviving
entity into which any shares of Morgan Stanley stock that such stockholders
owned immediately prior to such merger or consolidation are converted); and
provided, further, that a merger or consolidation effected to implement a
recapitalization of Morgan Stanley (or similar transaction) in which no person
(as determined under Section 409A) is or becomes the beneficial owner, directly
or indirectly, of securities of Morgan Stanley (not including in the securities
beneficially owned by such person any securities acquired directly from Morgan
Stanley or its affiliates other than in connection with the acquisition by
Morgan Stanley or its affiliates of a business) representing more than 50% of
either the then outstanding shares of Morgan Stanley common stock or the
combined voting power of Morgan Stanley’s then outstanding voting securities
shall not be considered a Change in Ownership; or

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 40%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (i) no Change in Ownership shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (ii) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Ownership unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A and
the regulations and guidance thereunder. In addition, no Change in Ownership
shall be deemed to have occurred upon the acquisition of additional control of
Morgan Stanley by any one person or more than one person acting as a group that
is considered to effectively control Morgan Stanley.

 

- 8 -



--------------------------------------------------------------------------------

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Ownership shall be as defined or interpreted pursuant
to Section 409A.”

 

  2. Governmental Employer

A new definition of “Governmental Employer” is inserted into your Fiscal Year
[    ] Award Certificate as follows, in the appropriate alphabetical order.

““Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.”

 

  3. Governmental Service Termination

A new definition of “Governmental Service Termination” is inserted into your
Fiscal Year [    ] Award Certificate as follows, in the appropriate alphabetical
order.

““Governmental Service Termination” means the termination of your Employment in
connection with your commencement of employment at a Governmental Employer;
provided that you have presented the Firm with satisfactory evidence
demonstrating that as a result of such new employment, the divestiture of your
continued interest in Morgan Stanley equity awards or continued ownership of
Morgan Stanley common stock is reasonably necessary to avoid the violation of
U.S. federal, state or local or foreign ethics law or conflicts of interest law
applicable to you at such Governmental Employer.”

 

  4. Scheduled Conversion Date

The words “as soon thereafter as administratively practicable” or similar
expressions, are deleted from the definition of “Scheduled Conversion Date.”

 

  5. Separation from Service

A new definition of “Separation from Service” is inserted into your Fiscal Year
[    ] Award Certificate as follows, in the appropriate alphabetical order.

““Separation from Service” means a separation from service with the Firm for
purposes of Section 409A determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto. For
purposes of this definition, Morgan Stanley’s subsidiaries and affiliates
include (and are limited to) any corporation that is in the same controlled
group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as Morgan Stanley and any trade or business that is under common
control with Morgan Stanley (within the meaning of Section 414(c) of the
Internal Revenue Code), determined in each case in accordance with the default
provisions set forth in Treasury Regulation §1.409A-1(h)(3).”

 

- 9 -



--------------------------------------------------------------------------------

IV. MISCELLANEOUS PROVISIONS

The modifications set forth in this Certificate of Amendment may result in
renumbering of certain sections of your Fiscal Year [    ] Award Certificate, as
described above. Cross-references in your Fiscal Year [    ] Award Certificate
shall be understood to be updated to reflect such renumbering.

Except as modified herein, your Fiscal Year [    ] award is not modified by this
Certificate of Amendment and shall continue to be governed in accordance with
their terms.

Section 409A was adopted on October 3, 2004. Since that date, Morgan Stanley has
administered its equity compensation plans and awards thereunder in good faith
compliance with the statutory text and the applicable guidance issued from time
to time by the Treasury Department and the Internal Revenue Service. All
amendments set forth in this Certificate of Amendment have or will become
effective on or before January 1, 2009.

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this
Amendment to your Award Certificate(s) as of January 1, 2009.

 

MORGAN STANLEY

/s/ Thomas Nides

Thomas Nides Chief Administrative Officer

 

- 10 -